Citation Nr: 0942698	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946 
and from July 1951 to November 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In a rating decision dated in June 2007, the 
RO granted service connection for right ear hearing loss and 
assigned an initial noncompensable rating, effective 
February 13, 2003.  In the same rating decision, the RO 
reopened and denied a previously denied claim for service 
connection for left ear hearing loss.  The Veteran disagreed 
with those decisions, and in June 2009, the Board reopened 
and granted the left ear hearing loss service connection 
claim and remanded the right ear initial rating issue.  
Thereafter, in August 2009, the VA Appeals Management Center 
(AMC) implemented the grant of service connection for left 
ear hearing loss and rated it with the right ear hearing 
loss, with an initial noncompensable rating for bilateral 
hearing loss effective February 13, 2003.  The AMC issued an 
August 2009 supplemental statement of the case that addressed 
the entitlement to an initial compensable rating for 
bilateral hearing loss, and the Veteran continued his appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

At no time during the appeal period was the Veteran's hearing 
impairment worse than Level IV in the right ear or worse that 
Level II in the left ear.  




CONCLUSION OF LAW

The criteria for an initial compensable schedular rating for 
the Veteran's bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

The Veteran's appeal arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection for hearing loss.  

In general, upon receipt of a complete or substantially 
complete application for benefits and prior to an initial 
unfavorable decision on a claim by an agency of original 
jurisdiction, VA is required to notify the Veteran of the 
information and evidence not of record that is necessary to 
substantiate the claim.  In the notice, VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
Veteran bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran 
has not contended or argued the notice has been defective or 
that he has suffered any prejudice in regard to notice.  In 
any event, in the July 2007 statement of the case and in a 
May 2008, letter the RO advised the Veteran of rating 
criteria for hearing loss.  In the May 2008 letter, the RO 
additionally outlined the kinds of evidence VA considers in 
determining disability evaluations and provided examples of 
evidence he should identify or provide that could affect the 
assignment of a disability evaluation.  

As to the duty to assist, VA has assisted the Veteran in 
attempting to obtain private medical records, and the Veteran 
has been provided VA audiology examinations over the course 
of the appeal.  The Veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, nor have they asserted that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  The Board therefore finds 
that the duty to notify and duty to assist have been 
satisfied and will proceed with adjudication of the Veteran's 
appeal.  

Legal criteria

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in  earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination (recognition) tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz (Hz).  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86 
(2009). As indicated below, however, the Veteran's 
audiological evaluations have not shown pure tone thresholds 
fitting either of these unusual patterns, and further 
application of this regulation is thus unwarranted. 

Background and analysis

In the present case, at a February 2005 VA ear disease 
examination in conjunction with a claim for service 
connection for tinnitus, the physician noted the Veteran had 
had history of loud artillery noise in service particularly 
in 1951 and 1952, and the physician related the Veteran's 
tinnitus to loud noise exposure in service noting the Veteran 
had not had any jobs or recreation that had involved loud 
noise exposure since service.  At a VA audiology examination 
on the same date in February 2005, the Veteran confirmed that 
after service he mainly worked in an office-type setting 
doing accounting and also stated he had no recreational noise 
exposure.  The Veteran stated that television sounded garbled 
and he had to ask people to repeat themselves.  

Audiometric evaluation conducted at the February 2005 VA 
audiology examination revealed pure tone air conduction 
threshold levels, in decibels (db), as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

5
55
70
85
LEFT

10
40
45
50

The pure tone average was 54 db in the right ear and 36 db in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 96 percent in the 
left ear.  These audiologic results produce a numeric 
designation of Level II in the right ear and Level I in the 
left ear.  

The record includes a graphical presentation of pure tone 
thresholds from a VA clinic and dated in June 2008.  A 
notation indicates this was done in conjunction with fitting 
for hearing aids, and no speech discrimination scores are 
included on the sheet.  Because the pure tone thresholds are 
not presented in numerical form, they are not suitable for 
use in the determination of whether the Veteran is entitled 
to an increased rating for his service-connected hearing 
loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
Because the graphical results did appear to reflect a 
possible worsening of the Veteran's hearing loss, he was 
provided an additional VA audiology examination, which was 
conducted in August 2009.  

At the August 2009 examination, audiometric testing showed 
pure tone thresholds in db were:  






HERTZ




1000
2000
3000
4000
RIGHT

10
60
70
85
LEFT

15
50
50
65

Speech audiometry revealed speech recognition of 76 percent 
in the right ear and 88 percent in the left ear.  The pure 
tone average was 56 db in the right ear and 45 db in the left 
ear.  These audiologic results produce a numeric designation 
of Level IV in the right ear and Level II in the left ear.  
The audiologist indicated significant effect on occupation 
and further commented the Veteran's hearing loss would cause 
hearing difficulty with respect to occupational activities 
but said there were no effects on the Veteran's usual daily 
activities.  

Pursuant to various holdings of the United States Court of 
Appeals for Veterans Claims, (Court) evaluations of service-
connected hearing loss involve for the most part a mechanical 
application of the Rating Schedule.  See Lendenmann v. 
Principi, 3 Vet. App, 345 (1992).  In the case at hand, and 
as outlined above, at the February 2005 VA audiology 
examination, the hearing impairment was Level II in the right 
ear and Level I in the left ear, which translates into a 
noncompensable rating using Table VII found at 38 C.F.R. 
§ 4.85.  Although the Level IV hearing impairment in the 
right ear and Level II hearing impairment in the left ear 
shown at the August 2009 VA audiology examination reflect 
worsening auditory acuity levels, that combination of levels 
warrants no more than a noncompensable rating using Table VII 
as required by 38 C.F.R. § 4.85.  Based on these findings, 
that is, that at no time in the appeal period was the 
Veteran's hearing impairment worse than Level IV in the right 
ear or worse that Level II in the left ear, there is no basis 
for the assignment of an initial compensable rating under the 
Rating Schedule for the Veteran's service-connected bilateral 
hearing loss.  

The Board acknowledges that the Veteran feels he has less 
than perfect hearing.  Less than perfect hearing is not, 
however, the standard by which compensable ratings are 
assigned.  The schedular criteria are specific, and the 
Veteran's hearing loss is not of sufficient severity to 
warrant a compensable rating.  See Lendenmann, 3 Vet. App. at 
349 (assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered).  

The record shows the Veteran has reported he has difficulty 
hearing conversations and that voices on television sound 
garbled.  The Board must emphasize, however, that under the 
Rating Schedule, the fact that a Veteran's hearing is less 
than optimal does not translate into a compensable disability 
rating.  Indeed, the Rating Schedule, which has been 
described above, makes it clear that monetary compensation 
may be awarded only when a veteran's hearing has degraded to 
a certain measurable level.  The level of disability that 
warrants a compensable rating has not been demonstrated here.  

In order for the Veteran to obtain consideration of factors 
outside of the Rating Schedule, the requirements for an 
extraschedular rating must be satisfied.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted where there is an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1).  
The Court has held that the question of entitlement to an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether an RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell, 9 Vet. App. at 339 
(the Board may affirm a RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)).  

After review of all of the evidence of record, the Board 
concludes that referral for application of extraschedular 
provisions is not warranted in this case.  There is no 
evidence that the Veteran has been hospitalized for his 
hearing loss disability at any time, let alone frequently.  
The Board is likewise unable to find that the Veteran's 
hearing loss has resulted in marked interference with 
employment within the meaning of the regulation.  The Board 
acknowledges that the VA audiologist who conducted the 
August 2009 examination said the Veteran's hearing difficulty 
had significant effects on occupational activities.  The 
Board observes, however, that although he was advised to do 
so in the May 2008 RO letter, the Veteran has not submitted 
or identified any evidence indicating his bilateral hearing 
loss markedly interfered with any employment.  Under these 
circumstances, the Board finds no exceptional or unusual 
circumstances associated with the Veteran's bilateral hearing 
loss that would warrant remand of this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In view of the foregoing, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for an initial compensable rating for his service-connected 
bilateral hearing loss on both a schedular and an 
extraschedular basis.  Accordingly, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  The appeal must be denied.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


